DETAILED ACTION
101 Statutory Subject Matter - Claims 12-20
Claims 12-20 recite “A computer readable storage medium comprising instructions" are considered to be directed to statutory subject matter as the specification clearly defines “A computer readable storage medium” to exclude a carrier wave in [0115] “The term “computer-readable storage medium” shall also be taken to include any medium other than a carrier wave that is capable of storing or encoding a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present disclosure. ”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 1/240 F.3d 1/2428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 21/24 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 7-8, 11-12 and 21 of US Patent # US 11151753 B2. 
Table 1 illustrates the conflicting claim pairs:
Present Application
1-4
5-6, 7, 9
10-13
14-18
19-20
US Patent # 11151753
1
7, 8, 11, 2
21
7, 8, 11, 2
12


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of US 11151753 B2
A method comprising:
A method comprising:
determining, from a first image of a mouth, a first region of the first image comprising a representation of teeth, wherein the first region comprises a first set of pixel locations in the first image;
determining, from a first image of a mouth, a first region of the first image comprising a representation of teeth, wherein the first region comprises a first set of pixel locations in the first image;
determining depth values associated with one or more of pixel locations in the first set of pixel locations;
determining depth values associated with one or more of pixel locations in the first set of pixel locations;
generating one or more functions for one or more color channels based at least in part on depth values associated with the one or more pixel locations in the first set of pixel locations;
 generating a first function for a first color channel based on a) intensities of the first color channel at the one or more pixel locations in the first set of pixel locations and b) depth values associated with the one or more pixel locations in the first set of pixel locations, wherein the first function comprises a first variable for a first image axis, a second variable for a second image axis and a third variable for a third image axis;
receiving image data comprising a new representation of the teeth in a second region, wherein one or more of the teeth have a different position in the image data than in the first image, wherein the second region comprises a second set of pixel locations for the teeth that is different than the first set of pixel locations, and wherein the image data further comprises new depth values associated with pixel locations in the second set of pixel locations;
receiving image data comprising a new representation of the teeth in a second region, wherein one or more of the teeth have a different position in the image data than in the first image, wherein the second region comprises a second set of pixel locations for the teeth that is different than the first set of pixel locations, and wherein the image data further comprises new depth values associated with pixel locations in the second set of pixel locations;
and generating a new image based on the image data and the one or more functions.
and generating a new image based on the image data and the first function,


As seen from the table all elements of claim 1 of application are anticipated by Claim 1 of US Patent # 11151753 with slight language variation as a boarder version. 
In addition elements of claims 2-9 of the application are anticipated by Claims 1-2, 7-8, 11 of US Patent # 11151753 as shown in table 1.
Claims 10-18 recite limitations similar in scope with limitations in claims 1-9 and therefore rejected under same rationale. Additionally claim 21 of Patent #11151753 teaches A system comprising: a memory device; and a processing device operatively coupled to the memory device. 
Claims 19-20 recite limitations similar in scope with limitations in claims 1-2 and therefore rejected under same rationale. Additionally claim 12 of Patent #11151753 teaches  A computer readable storage medium comprising instructions

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619